If after the nonsuit a new action be commenced in a reasonable time, that time which intervened during the pendency of the first action shall not be counted, because the second suit being commenced with all proper diligence is looked upon to be quasi a (64)  continuance of the former; but if it be not commenced in a reasonable time, it will not be considered as a continuance of the former, and then the former being an effectual one, shall not be regarded at all, and consequently the time elapsed during its pendency shall be counted. The reasonable time I speak of is ascertained by the equity of the act itself, sec. 6, to be one year.